The opinion in this case was filed and notice thereof served upon both parties to the appeal on December 30, 1949. Under Supreme Court Rule XV (222 Minn. xxxvii), costs and disbursements shall be taxed in the first instance by the clerk upon two days' notice by the taxing party to his opponent, and such taxation shall be within 15 days after the filing of the decision.
In the case at bar, costs were not taxed by the appellant, who prevailed, until January 23, 1950, more than 15 days after the filing of the decision. In that situation, the losing party, under Rule XVI, *Page 596 
was entitled to have judgment entered without inserting therein any allowance for costs and disbursements. The prevailing party may have been misled by an impression that the filing of a petition for rehearing stayed the taxation of costs as well as the entry of judgment. It does not do so under Rule XX (222 Minn. xxxviii), which specifically states that the filing of such petition does not stay the taxation of costs. Consequently, the taxation of costs by the clerk must be vacated and the judgment in favor of appellant entered without an allowance for costs and disbursements.
It is so ordered. *Page 597